OPINION — AG — ** STATE PERSONNEL BOARD — MERIT SYSTEM — HAY STUDY ** THE PERSONNEL BOARD HAS THE DUTY TO RECLASSIFY ALL CLASSIFIED EMPLOYEES IN ACCORDANCE WITH THE STATE OF OKLAHOMA JOB CONTENT EVALUATION AND SALARY PLAN BY THE `HAY' ASSOCIATES. A STATE AGENCY, COMMISSION OR THE PERSONNEL BOARD HAS NO STATUTORY AUTHORITY TO ALTER OR MODIFY THE RECLASSIFICATIONS AS DETERMINED BY THE HAY ASSOCIATE STUDY, BUT MERELY INITIATES THE PROCESS BY WHICH REVIEW AND POSSIBLE RECLASSIFICATIONS MAY ULTIMATELY OCCUR. THE ABOVE CONCLUSION IS APPLICABLE ONLY TO RECLASSIFICATIONS AS DETERMINED BY THE `HAY' (HAY) ASSOCIATE STUDY AND SHALL NOT BE CONSTRUED TO LIMIT THE POWER OF MERIT SYSTEM EMPLOYERS TO PROMOTE, TRANSFER OR DEMOTE MERIT SYSTEM EMPLOYEES IN COMPLIANCE WITH STATE LAW. (MERIT SYSTEM, STATE EMPLOYEES, CLASSIFICATION, PROCEDURES, SALARY) CITE: 62 O.S. 7.9 [62-7.9] (PATRICIA REDD DEMPS)